Citation Nr: 1202493	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-27 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a lumbar spine disability. 

2.  Entitlement to service connection for leg and hip disabilities, to include as secondary to a back disability. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 RO decision, which denied an application to reopen a previously denied claim for service connection for a lumbar spine disability and denied a claim for service connection for leg and hip disabilities claimed as secondary to a back disability.  

These issues were remanded by the Board for further development in November 2010.

Despite any determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

In July 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Atlanta, Georgia RO.  A transcript of that proceeding has been associated with the claims folder.

The Board notes that the Veteran's representative submitted argument via a Statement of Accredited Representative in Appealed Case in March 2010 and at the July 2010 hearing prior to the November 2010 Board remand.  The Veteran's representative did not submit argument in the form of a Statement of Accredited Representative in Appealed Case after this remand was issued.  However, in a September 9, 2011, letter attached to the most recent supplemental statement of the case (SSOC), the Veteran and his representative were advised that he had 30 days from the date of this letter to respond.  It was also requested in a separate September 9, 2011, letter that the representative prepare a VA-Form 646, or a Statement of Accredited Representative in Appealed Case.  As 30 days have since passed, the Board will proceed to the merits of the claims.


FINDINGS OF FACT

1.  By a July 1994 RO decision, the Veteran's claim of service connection for residuals of a back injury was denied on the basis that the service treatment records are negative for complaints of or treatment for a back injury. 

2.  Evidence received since the July 1994 RO decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim for service connection for a lumbar spine disability.

3.  Arthritis of the legs or hips was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show leg and hip disabilities to be etiologically related to a disease, injury, or event in service, to include a service-connected disability.


CONCLUSIONS OF LAW

1.  The July 1994 RO decision denying the Veteran's claim of service connection for residuals of a back injury is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a lumbar spine disability has not been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Leg and hip disabilities were not incurred in or aggravated by active military service, may not be presumed to have been incurred in service, and are not proximately due to or the result of any service-connected disability.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in October 2008, November 2008, and December 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, the October 2008 and December 2010 letters described how appropriate disability ratings and effective dates were assigned.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent, supra.

The November 2008 letter informed the Veteran that new and material evidence was needed to substantiate his claim to reopen and described what would constitute such new and material evidence.  This letter explained the bases of the prior final denial, and directed the Veteran to submit any new and material evidence showing that a back injury began during service or was caused by an injury, event, and/or disease in service.  As the Veteran was informed that new and material evidence was needed to substantiate his claim to reopen, what would constitute such new and material evidence, and the correct basis of the prior final denial on the merits, the Board finds that this letter was substantially compliant with the requirements set forth in Kent v. Nicholson.   See Kent, supra.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant, available VA and private medical records are in the file.  The Board notes that these issues were remanded by the Board in November 2010 in order to attempt to obtain additional relevant medical records.  Subsequently, the Veteran was sent a letter in December 2010 requesting that he provide the dates and places of VA treatment, send any treatment records related to his claimed conditions(s) to VA, and submit an Authorization and Consent to Release Information form for any medical records he wished to have obtained on his behalf.  The Veteran was also specifically asked to submit a consent form for treatment received from Dr. Z.W.  A memorandum was issued in September 2011 which determined that treatment records from the Atlanta VA Medical Center (VAMC) beginning with January 1, 1971, through July 9, 2008, were not available.  More recent medical records from the Atlanta VAMC and East Point Community Based Outpatient Clinic (CBOC) were associated with the claims file.  Private medical records from Piedmont Hospital were associated with the claims file as well.  The Board notes that the Veteran did not provide an address or any contact information regarding Dr. Z.W.  As such, VA was unable to request these records.  However, as the Veteran has now been provided multiple opportunities to provide contact information for this physician or treatment records from this physician, and he has failed to do so, the Board will proceed to adjudicate the claims.  Therefore, the Board finds that all relevant records identified by the Veteran as relating to these claims have been requested or obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims of service connection, the Board notes that the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

With respect to the Veteran's claim for service connection for leg and hip disabilities, the Veteran has not indicated throughout the course of this appeal that he injured his legs or hips during service.  Instead, he has asserted that he has leg and hip disabilities that stems from his back disability.  

The Board is aware that Charles v. Principi, 16 Vet. App. 370 (2002), requires VA to obtain a medical nexus opinion where the claimant has been diagnosed as having tinnitus and has proffered competent lay evidence of continuous symptoms of the disorder since his discharge from service.  Here, however, the Veteran's service treatment records contain no evidence of treatment for or complaints of a leg or hip disability, nor has the Veteran proffered lay statements indicating that a leg or hip disability is directly related to an injury incurred in active duty service.  Thus, as there is no medical evidence suggesting an association between his current symptoms or disability and service, and no lay evidence as to the presence of an in-service injury, the Board finds that the third prong of McLendon is not met, and that VA examination or opinion is not warranted in order to evaluate the Veteran's claim for service connection for leg and hip disabilities on a direct basis.  With regard to evaluating this claim as secondary to a back disability, the Board notes that the Veteran is not service connected for a back disability, as will be discussed below.  Therefore, a medical opinion regarding a possible relationship between a back disability and leg and hip disabilities is not needed to evaluate this claim on a secondary basis.

With regard to an application to reopen a previously denied claim for service connection for a lumbar spine disability, VA's responsibility to assist the Veteran extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran with a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2011).  As discussed above, in this case, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his claim to reopen.  Since no new and material evidence has been submitted in conjunction with the recent claim to reopen, an examination is not required with respect to the Veteran's application to reopen the previously denied claim for service connection for a lumbar spine disability.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2011).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a lumbar spine disability. 

After review of the evidence of record, the Board finds that new and material evidence has not been submitted.  In this regard, the Board notes that new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The basis for the July 1994 denial was that the service treatment records are negative for complaints of or treatment for a back injury.  At the time of this denial, private medical records, statements submitted by the Veteran, and service treatment records were considered.

The new evidence submitted since this denial consists primarily of statements from the Veteran and his wife, VA medical records, and private medical records.  

With regard to the Veteran's lay statements, the Board notes that the Veteran has recently indicated that he has a back disability as a result of his active duty service.  The Board finds that these statements are duplicative of evidence previously submitted, as the Veteran had already set forth essentially the same assertion prior to the July 1994 rating decision.  Therefore, as the lay statements submitted since the July 1994 denial reiterate this same assertion, this evidence cannot be considered new.  Thus, the Veteran's statements are not deemed to be new and material evidence for the purpose of reopening this claim.

With regard to the statement submitted by the Veteran's wife, she indicated that the Veteran's back and leg have caused him tremendous pain and suffering, as well as prevented him from working.  The Board notes that this statement is new evidence.  However, it is not considered to be material, in that it does not relate to an unestablished fact necessary to substantiate the claim, namely that the Veteran injured his back in service.

With regard to the newly submitted medical records, the Board notes that the medical records document that the Veteran has a current back disability.  However, the Board does not find that these medical records reflect that he had a back disability in service or that he injured his back in service.  As such, the newly submitted medical records cannot be considered material, in that they do not relate to an unestablished fact necessary to substantiate the claim.  Thus, the newly submitted medical records are not deemed to be new and material evidence for the purpose of reopening this claim.

Although the Board is sympathetic to the Veteran's health difficulties, no new and material evidence has been received sufficient to reopen his claim.  Until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

2.  Entitlement to service connection for leg and hip disabilities, to include as secondary to a back disability. 

The Veteran contends that he has leg and hip disabilities related to his back disability.

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of a leg or hip disability of any kind.  

A review of the Veteran's post-service medical records reveals that he has bilateral avascular necrosis with articular collapse of the right hip.

With regard to establishing service connection on a presumptive basis under 38 C.F.R. § 3.309(a), the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated arthritis of either leg or hip to a compensable degree within one year of discharge from active duty.  As such, service connection for arthritis of either leg or hip cannot be granted on a presumptive basis.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  The Board notes that the Veteran's service treatment records do not reflect that he had a leg or a hip disability during service.  The claims file contains no medical evidence linking a current diagnosis of a leg or hip disability to service, and the Veteran has never asserted that he developed a current leg or hip disability as a direct result of an in-service injury to his leg or hip.  Therefore, service connection cannot be warranted on a direct basis.  See Shedden, supra. 

With regard to establishing service connection on a secondary basis, as discussed above, service connection has not been established for a back disability.  Therefore, service connection cannot be established for leg and hip disabilities as secondary to the Veteran's current back disability.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for leg and hip disabilities must be denied on presumptive, direct, and secondary bases.  See 38 U.S.C.A §5107 (West 2002).


ORDER

As new and material evidence has not been received regarding the claim of entitlement to service connection for a lumbar spine disability, the Veteran's claim is not reopened, and the appeal is denied. 

Entitlement to service connection for leg and hip disabilities, to include as secondary to a back disability is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


